Title: To Thomas Jefferson from Thomas Main, 24 February 1806
From: Main, Thomas
To: Jefferson, Thomas


                        
                            Feby 24th 1806.
                        
                        To accompany the President’s Thorn plants There are forty bundles, each containing 250 plants Besides which
                            there is one bundle of smaller plants containing 200, These last, to be planted in nursery to supply any accidental
                            deficiencies that may happen in the hedges—If the weather should be dry and warm while the plants are on the road, they
                            may be watered two three times, according to discretion, in the cource of the journey. If the weather then should prove to
                            freeze severely they ought not then to be watered at all during the continuance of the frost.—
                        After the Hedges are planted the tops of the plants ought to be trimmed, or cut off with a pair of hedge
                            shears just so low as to miss, untouched, the tops of the lower plants. This operation not only renders the hedge evenly
                            and handsome to the eye but is also of essential benefit by tending to bring the plants to an equality of size and
                            strength.
                        
                            Thos. Main.
                        
                    